DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazell (5,603,173).

Regarding claim 1, Brazell discloses a motorized snow shovel comprising:
A shaft assembly (22) extending a longitudinal axis between a first end and a second end
A handle assembly connected to the first end, the handle assembly comprising a first handle (unnumbered opening in motor case suitable for gripping considered a handle)
A head assembly (40) connected to the second end, the head assembly comprising 
A shovel (lower edge of housing)
An auger (38) rotatably connected to the shovel
A motor (16) operational to rotate the auger

Regarding claim 2, the auger is rotatable about an auger axis, the auger axis is transverse to the longitudinal axis.

Regarding claim 3, the rotation of the auger moves debris along the auger axis (inherent function of a helical auger).
Regarding claim 8, Brazell discloses a pulley (56,64) assembly rotationally connecting the motor and the auger.

Regarding claim 9, the motor is an electric motor.

Regarding claim 11, Brazell discloses a second handle (20) connected to the shaft assembly between the first end and the second end.

Regarding claims 12 and 13, the second handle is rotatable about a handle axis that is transverse to the longitudinal axis.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brazell (5,603,173) in view of Embry (8,122,619).

Regarding claims 10 and 14, Brazell discloses the invention as described above, but fails to disclose that the handle could include a battery and a trigger for activating the motor.  Like Brazell, Embry also discloses an electrically powered auger snow remover.  Unlike Brazell, Embry further discloses that the handle can include a battery and a trigger (29) for activating the motor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a battery to power the motor and a trigger to activate the motor of Brazell as taught by Embry as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 15, the rotation of the auger moves debris along the auger axis (inherent function of a helical auger).

Regarding claim 18, the combination discloses a pulley assembly rotationally connecting the motor and the auger.

Regarding claim 19, the combination discloses that the motor is an electric motor.

Regarding claim 20, the combination discloses that the second handle is rotatable about a handle axis.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (7,257,909) in view of Brazell (5,603,173).


Regarding claim 1, Shaffer et al. discloses a motorized snow shovel comprising:
A shaft assembly (14) extending a longitudinal axis between a first end and a second end
A handle assembly (16) connected to the first end, the handle assembly comprising a first handle
A head assembly (10) connected to the second end, the head assembly comprising 
A shovel (72)
A rotating snow moving element (30) rotatably connected to the shovel
A motor (22) operational to rotate the auger

While Shaffer discloses the invention as described above, it fails to disclose the use of an auger instead of an impeller to move snow/debris.  Like Shaffer, Brazell also discloses a motorized snow shovel.  Unlike Shaffer, Brazell discloses that either an impeller or an auger can be used to move snow/debris.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an auger for the impeller of Shaffer as taught by Brazell as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) since both augers and impellers are well known in the art for removing snow.

Regarding claims 10 and 14 , Shaffer discloses a trigger on the handle assembly for actuating the rotating element and a power cord located in the handle for conveying power to the electric motor located in the housing but fails to disclose the use of a battery.  Like Shaffer, Brazell discloses the use of an electric motor that can be powered by a power cord.  Brazell further discloses that ta battery located in the handle assembly can alternatively be used to power the electric motor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a battery to power the motor of Shaffer as taught by Brazell as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination discloses that the auger is rotatable about an auger axis and the auger axis is transverse to the longitudinal axis.

Regarding claims 3 and 15, the rotation of the auger moves debris along the auger axis (inherent function of a helical auger).

Regarding claims 4 and 16, the combination discloses that the shovel  comprises a main body having a forward facing surface, the forward facing surface comprising a rear portion (46) and a base portion (74), the rear portion having a generally arcuate profile (Shaffer – Figure 2).

Regarding claim 5, the forward facing surface further comprises a lip (76) extending from the base portion.

Regarding claim 6, the combination disclose that the shovel further comprises a sidewall (42) bordering the main body.
Regarding claims 7 and 17, the shovel comprises an outer casing (64), the outer casing housing the motor.

Regarding claims 8 and 18, the combination discloses a pulley assembly (94, 96, 98, 100) rotationally connecting he motor and the auger.
Regarding claims 9 and 19, the combination discloses that the motor is an electric motor.

Regarding claims 11-13 and 20, the combination further discloses a second handle (36) connected to the shaft assembly between the first end and the second end and rotatable about a handle axis transverse to the longitudinal axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conway (6,948,569) utilizes an auger with transverse removal and could be combined with a motorized device to increase efficiency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671